Citation Nr: 0433069	
Decision Date: 12/14/04    Archive Date: 12/21/04

DOCKET NO.  04-09 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in White River Junction, Vermont


THE ISSUES

1.  Entitlement to an increased evaluation for the service-
connected post-traumatic stress disorder (PTSD), currently 
evaluated as 50 percent disabling.  

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

A. Nigam, Law Clerk



INTRODUCTION

The veteran served on active duty from November 1968 to 
October 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision, in which the RO 
assigned a 50 percent rating for his service-connected PTSD.  

During the course of his appeal, the veteran was afforded a 
videoconference hearing before the undersigned Veterans Law 
Judge in August 2004.  

The inferred issue of a TDIU rating is being remanded to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  



FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the veteran's appeal have been obtained by the 
RO.  

2.  The service-connected PTSD is shown to be manifested by 
moderately severe impaired impulse control, reexperiencing, 
heightened physiological arousal, daily depression, sleep 
disturbance and occupational impairment that more nearly 
approximates that of occupational and social impairment with 
deficiencies in most areas and an inability to establish and 
maintain effective relationships; total occupational and 
social impairment is not demonstrated.  



CONCLUSION OF LAW

The criteria for the assignment of a rating of 70 percent for 
service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 
5107, 7104 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130 
including Diagnostic Code (DC) 9411 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


VCAA

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), which substantially amended the 
provisions of chapter 51 title 38 of the United States Code 
and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA §3(a), 114 Stat. 2096, 2096-97 (codified in part at 
38 U.S.C.A. §§ 5103, 5103A (West 2002)).  

It appears in this case that all obtainable evidence 
identified by the veteran, relative to his claim, has been 
obtained and associated with the claims folder, and that the 
VA medical examinations and clinical records on file are 
sufficient to undertake action as discussed hereinbelow.  

Further discussion of VCAA as to the veteran's claim for 
increase is not required to the extent that action is 
favorable to the veteran at this time.  



Entitlement to an increased evaluation 
for service-connected posttraumatic stress disorder.   

The veteran seeks an increased rating for his service-
connected PTSD, currently evaluated as 50 percent disabling.  
He essentially contends that his service-connected PTSD is 
more severe than contemplated by the 50 percent rating 
currently assigned under 38 C.F.R. § 4.130, DC 9411 (2004).  

The severity of a PTSD condition is ascertained, for VA 
rating purposes, by application of the criteria set forth in 
VA's Schedule for Rating Disabilities, 38 C.F.R. § 4.130, 
Part 4 (hereinafter Schedule).  

The criteria of DC 9411 for each level of disability in 
excess of 50 percent are as follows:  

100 percent - Total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions of hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.  

70 percent - Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near- continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  

The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7 (2004).  

Having reviewed the complete record, the Board finds that the 
service-connected disability picture more closely 
approximates the rating criteria supporting the assignment of 
a 70 percent evaluation under 38 C.F.R. § 4.130, DC 9411.  

Of record is the veteran's June 2003 VA medical examination 
when he was assessed as having moderately severe symptoms of 
PTSD, including impaired impulse control, reexperiencing, 
heightened physiological arousal, depression and sleep 
disturbance.  

The examiner noted that the veteran endorsed having a 
depressed mood on a daily basis, impaired impulse control, 
sleep impairment and irritability.  The examiner indicated 
that the veteran was able to function at work, but with some 
difficulty.  

The examiner assigned a Global Assessment of Functioning 
(GAF) score ranging from 51-60, which was noted to be 
indicative of moderate symptoms.  See Carpenter v. Brown, 8 
Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. 
App. 266, 267 (1996), citing Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994).  

However, an earlier VA examination in October 2002 assigned a 
GAF score of 50.  

Additionally, of note are December 2003 and March 2004 
correspondence from the veteran's employer regarding his 
difficulties with work.  His employer indicated that he had 
received complaints about the veteran's attitude towards his 
coworkers.  

The veteran's problems had persisted from the time of the 
employer's initial complaint letter, and the employer had 
threatened to terminate the veteran's employment.  

At the recent hearing, the veteran testified concerning his 
ongoing problems with PTSD.  He reported receiving treatment 
for symptoms associated thereto.  

In essence, the Board concludes that the service-connected 
PTSD more nearly causes occupational and social impairment 
with deficiencies in most areas and an inability to establish 
and maintain effective relationships.  

In view of the foregoing, the Board concludes that the 
veteran's PTSD is shown to be manifested by symptoms 
consistent with occupational and social impairment, with 
deficiencies in areas, such as work and personal relations 
due to such symptoms as impaired impulse control, difficulty 
in adapting to stressful circumstances and daily depression.  
Thus, the Board finds that the veteran's PTSD has met the 
criteria for a 70 percent evaluation.  

However, the Board finds that the aforementioned evidence 
demonstrates a degree of occupational and social impairment, 
which, as noted above, more nearly approximates the criteria 
for a 70 percent rating than for a 50 percent rating under 
the new criteria. 38 C.F.R. § 4.7.  

The Board has considered whether a 100 percent schedular 
rating is warranted for the veteran's PTSD.  However, the 
service-connected PTSD is not shown to be productive of total 
occupational and social impairment.  



ORDER

An increased rating of 70 percent for the service-connected 
PTSD is granted, subject to controlling regulations 
applicable to the payment of VA monetary benefits.  





REMAND

At the time of the recent hearing, the veteran testified that 
he had been fired from his job of longstanding duration.  In 
light of this testimony, as well as the action taken 
hereinabove, the Board finds that the veteran is not claiming 
entitlement to a TDIU rating.  In addition, the RO must 
ensure that there has been compliance the notice and duty to 
assist provisions of VCAA.  

Accordingly, the case is remanded for the following action:

1.  The RO should ensure that all 
notification and development action 
required by the VCAA (now codified at 38 
U.S.C.A. §§ 5100-5103A, 5106-7 (West 
2002)) have been completed.  In 
particular, the RO should advise the 
veteran of the information and/or 
evidence needed to substantiate his 
claim. The RO should also advise the 
veteran as to his and VA's 
responsibilities under the VCAA, 
including which portion of the evidence 
should be provided by the veteran, and 
which portion should be provided by VA. 
The RO should also advise the veteran to 
provide any evidence in his possession 
that pertains to the claim on appeal.  
The RO is free to undertake any 
development deemed necessary in order to 
fully comply with VCAA.  

2.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all health 
care providers (VA and non-VA) who have 
treated him the service-connected PTSD 
since June 2003.  After receiving his 
response, the RO should contact the 
identified medical care providers to 
obtain copies of all related medical 
records not already on file.   

3.  The RO should make arrangements for 
the veteran to be afforded a VA 
examination to determine the severity of 
the service-connected PTSD.  The claims 
folder should be provided to the examiner 
for review.  Any tests deemed necessary 
by the examiner should be conducted.  
Based on his/her review of the case, the 
examiner should opine as to whether the 
service-connected PTSD prevents the 
veteran from securing and following 
substantially gainful employment.  

4.  Then, the RO should readjudicate the 
issue on appeal.  If any benefit sought 
on appeal remains denied, the RO should 
issue a Supplemental Statement of the 
Case (SSOC), and the veteran and his 
representative should be afforded time in 
which to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



